                       Case 1:20-cv-08281-JGK Document 7 Filed 10/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


          Securities and Exchange Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No.     20 Civ. 8281
      John David McAfee & Jimmy Gale Watson, Jr.               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States Securities and Exchange Commission                                                             .


Date:          10/06/2020                                                                s/ John O. Enright
                                                                                         Attorney’s signature


                                                                                     John O. Enright (JE 2386)
                                                                                     Printed name and bar number
                                                                            U.S. Securities and Exchange Commission
                                                                                    200 Vesey St., Suite 400
                                                                                   New York, NY 10281-1022

                                                                                               Address

                                                                                         enrightj@sec.gov
                                                                                            E-mail address

                                                                                          (212) 336-9138
                                                                                          Telephone number

                                                                                          (301) 847-4715
                                                                                             FAX number
